Name: Commission Regulation (EEC) No 3308/83 of 23 November 1983 amending for the second time Regulation (EEC) No 3177/83 introducing a countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 83 Official Journal of the European Communities No L 327/ 19 COMMISSION REGULATION (EEC) No 3308/83 of 23 November 1983 amending for the second time Regulation (EEC) No 3177/83 introducing a coun ­ tervailing charge on tomatoes originating in Romania charge introduced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Romania must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3177/83 of 10 November 1983 (3), as amended by Regulation (EEC) No 3256/83 (4), introduced a countervailing charge on tomatoes originating in Romania ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3177/83, ' 15,21 ECU' is hereby replaced by *34,73 ECU'. Article 2 This Regulation shall enter into force on 24 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1983 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 198 , 21 . 7 . 1983, p . 2. 0 OJ No L 310, 11 . 11 . 1983, p . 41 . OJ No L 321 , 18 . 11 . 1 983 , p . 30 .